Citation Nr: 1021605	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to disability rating for antecedent granulomatous 
disease with mild pleural thickening in the right hemithorax 
in excess of 10 percent prior to August 15, 2005, and in 
excess of 60 percent as of August 15, 2005 must be denied.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1943 to 
September 1947, and from August 1949 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Lincoln, Nebraska, which granted service connection for 
antecedent granulomatous disease with mild pleural thickening 
in the right hemithorax , and assigned a 10 percent rating, 
effective June 21, 2002, the date of receipt of the Veteran's 
claim.  During the pendency of the appeal, a November 2005 
rating decision granted an increased evaluation from 10 to 60 
percent effective August 15, 2005, the date a VA pulmonary 
function test showed that the Veteran's respiratory disorder 
met the criteria for this higher rating.  The Board notes 
that, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
As such, where a claimant has filed a notice of disagreement 
as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  Thus, the claim for an increased rating remains 
on appeal.  

In January 2008, the Board remanded the claim for further 
development.  In November 2008, the Board issued a decision 
denying the Veteran's claim for an increased rating.  The 
Board also denied the Veteran's claim for an effective date 
earlier than August 15, 2005 for the grant of a 60 percent 
rating for the Veteran's service-connected respiratory 
disorder.  The Veteran appealed both issues to the United 
States Court of Appeals for Veterans Claims (Court).  
However, in a December 2009 joint motion for remand, it was 
noted that the Veteran had abandoned the appeal of the denial 
of an earlier effective date for the 60 percent rating.  The 
Board notes, as stated in its December 2008 decision, that 
the claim for an increased rating and the claim for an 
earlier effective date for the 60 percent rating are in fact 
the same issue, as the period for consideration of the appeal 
extends from the June 2002 effective date of service 
connection to the date of this decision.  

This matter is before the Board on remand from the Court.  In 
a December 2009 Order, the Court endorsed the December 2009 
joint motion for remand, vacated the November 2008 Board 
decision denying the claim, and remanded the matter for 
compliance with the instructions in the joint motion.  
Specifically, the Board was instructed to provide an adequate 
statement as to whether the Veteran was entitled to a rating 
in excess of 10 percent prior to August 15, 2005 in light of 
the findings in a May 2004 VA examination.

During the pendency of this claim, the Court held that the 
issue of a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when a request for TDIU is reasonably raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, the 
issue of TDIU due to the Veteran's service-connected 
disabilities, to include his service-connected respiratory 
disorders, was adjudicated and denied in a December 2008 
rating decision.  The Veteran did not submit a notice of 
disagreement (NOD) with this decision.  See 38 C.F.R. 
§ 20.200, 20. 201, 20.302 (2009).  Accordingly, the Board 
will not address entitlement to TDIU in this opinion. 

FINDINGS OF FACT

1.  Prior to August 15, 2005, antecedent granulomatous 
disease with mild pleural thickening in the right hemithorax 
has been manifested by forced vital capacity (FVC) ranging 
from 74 to 84 percent of predicted value, with the majority 
of the most probative findings exceeding 74 percent, and 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) ranging from 99 to 115 
percent of predicted value. 

2.  As of August 15, 2005, antecedent granulomatous disease 
with mild pleural thickening in the right hemithorax has been 
manifested by FVC ranging from 59.1 to 83.7 percent of 
predicted value and DLCO (SB) ranging from 72.4 to 84.7 of 
predicted value. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
antecedent granulomatous disease with mild pleural thickening 
in the right hemithorax prior to August 15, 2005, and in 
excess of 60 percent as of August 15, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.96, 4.97, Diagnostic Code 6899-6828 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Here, a February 2008 letter notified the Veteran that in 
terms of establishing the degree of disability, a disability 
rating from 0 to as much as 100 percent is assigned by using 
a schedule for evaluating disabilities, and that VA 
considers the nature and symptoms of the condition, the 
severity and duration of the symptoms, and their impact upon 
employment.  The letter also provided examples of the types 
of evidence the Veteran could submit in support of his claim 
and notified the Veteran of his and VA's respective 
responsibilities for obtaining such evidence.  An April 2008 
letter further notified the Veteran of the specific rating 
criteria for evaluating interstitial lung disease, and that 
VA considers the impact of the Veteran's disability on daily 
life as well as employment.  Although these letters were not 
sent prior to initial adjudication of the Veteran's claim 
for service connection, the Veteran had an opportunity to 
respond with additional argument and evidence before his 
claim was subsequently readjudicated and a supplemental 
statement of the case (SSOC) issued in September 2008  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The Board 
also notes that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven.  See 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 
Vet. App. at 484.  This means that section 5103(a) notice is 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See id.  The Board 
concludes that the duty to notify has been satisfied.  

The Board notes that the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed. Cir.).  Any error related to these elements is 
harmless.  Nevertheless, the Board finds that the February 
2008 and April 2008 VCAA notice letters together satisfied 
the requirements of Vazquez-Flores. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   Private medical records 
identified by the Veteran have also been obtained, to the 
extent possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran VA examinations in March 
2003, May 2004, March 2005, April 2008, and July 2008.  The 
April 2008 and July 2008 VA examinations, as well as 
September 2008 addendums to the July 2008 VA examination, 
were obtained to comply with the Board's January 2008 remand 
instructions.  Although the instructions directed that the 
examination include an exercise stress test, if indicated, 
the examiner was not able to obtain a valid stress test in 
May 2008, and in September 2008, the VA examiner stated that 
the veteran was not capable of completing that type of test 
due to age, overall debility, and multiple medical co-
morbidities.  Because the rating criteria do not require that 
a stress test be performed, as discussed below, and because 
the VA examiners indicated that the Veteran is not physically 
capable of performing a stress test, the Board finds that 
there has been substantial compliance with its January 2008 
remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002) (holding that a remand is not required when there is 
substantial compliance with the Board's remand instructions).

The Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate for rating 
purposes.  With the exception of the March 2003 VA 
examination, each examiner reviewed the Veteran's claims 
file.  Moreover, the examinations are based on a thorough 
examination of the Veteran and provide a complete rationale 
for the opinions stated.  While the March 2003 VA examiner 
did not review the Veteran's claims file, the examiner did 
thoroughly examine the Veteran and performed a pulmonary 
function test.  The Board notes in this regard that 
respiratory disorders are evaluated primarily on the basis of 
pulmonary function tests.  See 38 C.F.R. § 4.96(d).  
Accordingly, the Board finds that the VA examinations 
performed in connection with this claim are adequate upon 
which to base a decision. 

The Veteran has not stated, and the evidence does not 
suggest, that there has been a material change in the 
severity of the respiratory disorder at issue since he was 
last examined in July 2008.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95 (April 7, 
1995).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 116.  



II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 10 percent prior to August 15, 2005, and in excess 
of 60 percent as of August 15, 2005, for antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  See 71 Fed. Reg. 52457 (2006).  Specifically, VA 
added provisions that clarify the use of pulmonary function 
tests (PFT's) in evaluating respiratory conditions under 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  
A review of the regulatory changes reveals that such changes 
which are pertinent to this claim are non-substantive in 
nature, and merely interpret already existing law.

The Veteran's antecedent granulomatous disease with mild 
pleural thickening in the right hemithorax due to asbestos 
exposure has been rated by analogy under diagnostic code (DC) 
6828, which pertains to eosinophilic granuloma of the lung.  
See 38 C.F.R. § 4.97.  This disability is rated under the 
General Rating Formula for Interstitial Lung Disease, which 
applies to diagnostic codes 6825 through 6833 and provides 
the same criteria for rating asbestosis (DC 6833).  See id.  
This formula provides that:

A 100 percent evaluation is assigned for FVC less 
than 50 percent of predicted value, or; DLCO (SB) 
less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; 
cor pulmonale (right heart failure) or pulmonary 
hypertension, or; requires outpatient oxygen 
therapy.  A 60 percent evaluation is assigned for 
FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 
30 percent evaluation is assigned for FVC of 65- to 
74-percent predicted, or; DLCO (SB) of 56- to 65- 
percent predicted.  A 10 percent evaluation is 
assigned for FVC of 75- to 80-percent predicted 
value, or; DLCO (SB) of 66- to 80-percent 
predicted.  

See id.

In evaluating certain respiratory disorders, including the 
one at issue, pulmonary function tests are required, except 
in the following circumstances: (i) when the results of a 
maximum exercise capacity test are of record and are 20 
ml/kg/min or less; if a maximum exercise capacity test is not 
of record, evaluation is based on alternative criteria;  (ii) 
when pulmonary hypertension (documented by an echocardiogram 
or cardiac catheterization), cor pulmonale, or right 
ventricular hypertrophy has been diagnosed;  (iii) when there 
have been one or more episodes of acute respiratory failure;  
(iv) when outpatient oxygen therapy is required.  38 C.F.R. 
§ 4.96(d)(1).

For interstitial lung disease, the pulmonary function test 
findings used for rating purposes are FVC and DLCO.  See 
38 C.F.R. § 4.97 (DC's 6825-6833).  Post-bronchodilator 
results are required when pulmonary function tests are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states why.  See 38 C.F.R. 
§ 4.96(d)(4).  In applying the rating criteria, post-
bronchodilator results are to be used unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results, in which case the pre- bronchodilator 
values should be used for rating purposes.  38 C.F.R. § 
4.96(d)(5).  Therefore, only the better of the two results 
will be discussed below.

The Board now turns to a discussion of the relevant evidence 
of record.  An April 2002 private pulmonary function test 
reflects an FVC of 65 percent of predicted value.  A value 
for the DLCO (SB) was not recorded.  Because there is no 
indication that a post-bronchodilator test was performed-as 
noted by the examiner in the March 2003 VA examination-and 
no comment in this record whether and why one could not be 
performed, the Board must discount the probative value of 
this pulmonary function test.  See 38 C.F.R. § 4.96(d)(4).

The March 2003 VA examination reflects that the Veteran's 
post-bronchodilator FVC was 84 percent of predicted value.  
The DLCO (SB) was 115 percent.  

A July 2003 VA stress test had to be stopped short due to 
shortness of breath.  The examiner indicated that the stress 
test was inconclusive due to the Veteran's severe shortness 
of breath.

A September 2003 VA stress test reflects that the Veteran 
walked 1200 feet in 6 minutes at a good pace.  His oxygen 
saturation level ranged from 94 to 98 percent.  The examiner 
found that the Veteran had tolerated the test well and had 
not complained of dyspnea. 

The May 2004 VA examination reflects that the best FVC was 74 
percent of predicted value.  The DLCO (SB) was 99 percent.  

An August 2004 private pulmonary function test reflects an 
FVC of 64 percent of predicted value.  A value for the DLCO 
(SB) was not recorded.  As with the April 2002 private 
examination, there is no indication that a post-
bronchodilator test was performed and no comment as to 
whether and why one could not be performed.  As such, the 
Board must discount the probative value of the April 2004 
pulmonary function test.  See id. 

The March 2005 VA examination reflects that the Veteran's 
best FVC was 76 percent of predicted value.  The veteran was 
not able to perform DLCO, and suboptimal performance was 
suspected.  

The August 2005 VA examination report reflects that the 
Veteran's best FVC was 59.1 percent.  DLCO (SB) was 84.7 
percent, which was considered to be normal.  It was noted 
that the volume extrapolation/FVC result indicated poor test 
performance.  This was interpreted as an insignificant 
response to the bronchodilator.  

The April 2008 VA examination report reflects that the best 
FVC was 83.7 percent.  DLCO (SB) was 72.4 percent.  It was 
noted that the Veteran's diffusion capacity was minimally 
reduced and that compared to the March 2005 pulmonary 
function test, there had been no significant change.  

A May 2008 VA stress test report reflects that the stress 
test had to be stopped after 2 minutes and 40 seconds due to 
shortness of breath and leg fatigue.  The examiner noted that 
the Veteran's symptoms appeared to be exaggerated as a higher 
heart rate would be expected in proportion to the Veteran's 
reported difficulties.  However, a higher heart rate was not 
apparent. 

The July 2008 VA examination report reflects that there was 
no evidence that the Veteran had cor pulmonale, pulmonary 
hypertension, or right ventricular hypertrophy. 

In an August 2008 addendum to the July 2008 VA examination, a 
VA examiner addressed the discrepancy between the May 2005 VA 
pulmonary function test, which showed an FVC of 76 percent, 
and the August 2005 VA pulmonary function test, which showed 
an FVC of 59.1 percent.  The examiner stated that the test is 
very much dependent on the effort of the patient being 
examined, and that the results can go up and down according 
to the effort expended by the patient.  The examiner noted 
that the FVC of 83.7 percent in the April 2008 VA examination 
suggested that the Veteran had an obstructive component and 
that there had been minimal to no deterioration between March 
of 2005 and April of 2008.  The Board notes that the August 
2005 VA examiner's conclusion that the pulmonary function 
test performed that day reflected poor test performance and 
an insignificant response to the bronchodilator supports this 
opinion. 

Addendums to the July 2008 VA examination dated in September 
2008 reflect that the Veteran would not be able to perform an 
exercise stress test due to his fatigue, shortness of breath, 
and inability to complete previous exercise stress tests.  
The examiner declined to estimate the Veteran's maximum 
exercise capacity, stating that the Veteran's age, overall 
debility, and medical co-morbidities presented a number of 
factors which precluded an accurate estimate. 

In carefully reviewing the evidence of record, the Board 
finds that the Veteran's FVC results do not support a rating 
in excess of 10 percent prior to August 15, 2005, and in 
excess of 60 percent as of August 15, 2005.  Preliminarily, 
as discussed above, the Board must discount the probative 
value of the April 2002 and August 2004 private pulmonary 
function tests, which support a rating in excess of 10 
percent based on the FVC results, because these records do 
not indicate that a post-bronchodilator test was performed.  
See 38 C.F.R. § 4.96(d)(4).  Thus, the Board gives more 
weight to the VA pulmonary function tests, which are based on 
both pre- and post-bronchodilator tests.  See id.  The Board 
also cannot give any weight to the August 2005 VA examination 
report, which reflects that the Veteran's best FVC was 59.1 
percent on the test performed that day.  Based on the VA 
examiner's finding that the Veteran's results reflected poor 
test performance and an insignificant response to the 
bronchodilator, the substantial discrepancy between the FVC 
in this report and the other reports of record, and the 
August 2008 VA opinion stating that pulmonary function tests 
are dependent on the effort of the person being examined and 
that there had been no deterioration between March 2005 and 
April 2008, the Board finds that the 59.1 percent FVC result 
is not accurate and thus has no probative value.  

The FVC of 74 percent reflected in the May 2004 VA 
examination does meet the criteria for a 30 percent rating.  
However, the Board finds that this result is outweighed by 
the other probative VA examinations of record.  In this 
regard, the March 2003, March 2005, and April 2008 VA 
pulmonary function tests reflect FVC's of 84 percent, 76 
percent, and 83.7 percent, respectively, which do not meet 
the criteria for a 30 percent rating or higher.  See 
38 C.F.R. § 4.97.  Moreover, the August 2008 VA opinion 
reflects that pulmonary function test results vary depending 
on the effort of the patient being examined.  While the 
Veteran may be capable of expending less effort than 
possible, the Board does not see how the Veteran could expend 
more than optimal effort.  Thus, as the August 2008 VA 
opinion indicates, some variability in the test results is to 
be expected.  Here, three out of the four probative pulmonary 
function tests of record show that the Veteran's PVC does not 
meet the criteria for a rating in excess of 10 percent and 
thus outweigh the results of the May 2004 pulmonary function 
test.  See id.

The Board has also considered the possibility of granting a 
30 percent disability rating for the period between May 11, 
2004, the date of the VA examination reflecting an FVC of 74 
percent, and March 14, 2005, the date of the VA examination 
reflecting an FVC of 76 percent, in accordance with 
Fenderson.  However, the Board notes that VA examinations 
performed both before and after the May 2004 VA examination 
show higher FVC percentages.  Moreover, as discussed above, 
some variability is expected given the fact that pulmonary 
function tests depend on the effort of the person being 
examined.  Thus, as the August 2008 VA opinion suggests, a 
lower FVC score does not necessarily indicate an objective 
worsening in respiratory capacity, but may simply reflect a 
change in the effort expended on the day of the examination.  
For these reasons, and because the March 2005, August 2005, 
and May 2008 VA examinations reflect that the Veteran's test 
performances are not consistently reliable, the Board finds 
that a competent and credible worsening of the Veteran's 
respiratory disorder between May 11, 2004 and March 14, 2005 
has not been shown, notwithstanding the test results in the 
May 2004 VA examination.  Accordingly, the Board finds that a 
rating in excess of 10 percent prior to August 15, 2005, and 
in excess of 60 percent as of August 15, 2005, is not 
warranted based on the Veteran's FVC results.

The Veteran's results for DLCO (SB) also do not support a 
rating in excess of 10 percent prior to August 15, 2005, and 
in excess of 60 percent as of August 15, 2005. These results 
range from 72.4 to 115 percent, which do not exceed the 
criteria for a 10 percent disability rating.  See 38 C.F.R. 
§ 4.97.

A rating of 60 or 100 percent may also be assigned under DC 
6828 based on the results of an exercise stress test.  See 
38 C.F.R. § 4.97.  The Veteran's September 2003 exercise 
stress test does not support a higher rating, as the Veteran 
was found to have tolerated the test well, there was no 
evidence of dyspnea, and there were no findings that 
otherwise met the criteria for a 60 or 100 percent disability 
rating under 38 C.F.R. § 4.97.  As discussed above, other 
exercise stress tests of record were unable to be completed 
and thus cannot be considered, and the September 2008 VA 
opinion reflects that the Veteran would be unable to undergo 
such a test and that an accurate estimate of exercise 
capacity is not possible.  Thus, after September 2003, the 
Veteran's service-connected respiratory disorder has been 
evaluated based on the other rating criteria in accordance 
with 38 C.F.R. § 4.96(d)(1).  

A 100 percent rating may also be based on the presence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or when oxygen therapy is required.  38 C.F.R. 
§ 4.97.  In this case, the Veteran's medical records are 
negative for cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  Indeed, the July 2008 VA examination 
specifically noted that none of these conditions were 
present.  The Veteran does not contend that he has had these 
conditions.  There is also no evidence that the Veteran has 
ever been treated with oxygen therapy.  Thus, a 100 percent 
disability rating is not warranted.

The Board notes that service connection has also been 
established for minimal, negative, inactive pulmonary 
tuberculosis, rated as noncompensable under diagnostic code 
6723.  A higher rating is not possible under this diagnostic 
code.  See id.  

The Veteran has also been diagnosed with emphysema and 
chronic obstructive pulmonary disease (COPD), which are rated 
under diagnostic codes 6603 and 6604, respectively.  However, 
service connection has not been established for these 
disabilities.  In the April 2005 rating decision, service 
connection was only granted for antecedent granulomatous 
disease with mild pleural thickening in the right hemithorax.  
In a September 2004 letter, the Veteran's private physician 
wrote that it was likely that pulmonary tuberculosis and 
asbestos exposure contributed to the Veteran's current 
chronic lung disease.  However, the March 2005 VA examination 
and supplemental opinion reflect that the Veteran's asbestos 
exposure and pulmonary tuberculosis were unrelated to 
emphysema, which was most likely caused by the Veteran's 
history of smoking.  Similarly, a VA opinion in May 2008 
determined that while antecedent granulomatous disease with 
mild pleural thickening in the right hemithorax was due to 
pulmonary tuberculosis and/or asbestos exposure, the 
Veteran's chronic obstructive pulmonary disease was related 
to his history of smoking.  Thus, the Board finds that the 
Veteran's COPD and emphysema are unrelated to his service-
connected respiratory disorders.

Because the Veteran's COPD and emphysema are unrelated to the 
Veteran's service-connected respiratory disorders, only 
symptoms attributable to antecedent granulomatous disease 
with mild pleural thickening in the right hemithorax are 
appropriately considered in evaluating this disability, to 
the extent they can be separately identified.  See 38 C.F.R. 
§ 4.14 (2009).  However, to the extent it is not possible to 
separate the effects of the Veteran's nonservice-connected 
respiratory disorders from those which have been service 
connected, the benefit-of-the-doubt rule requires that such 
effects be attributed to the service-connected disability.  
See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 
(1998).  Here, a May 2008 VA opinion reflects that the 
Veteran's main symptoms stem from his COPD, which causes 
shortness of breath, and that this is due to the Veteran's 
history of smoking for many years.  The examiner stated that 
the Veteran's mild pleural thickening and granuloma were 
unlikely to cause difficulty breathing because in most cases 
these disorders did not cause such a problem unless they were 
excessively large or occupied extensive pulmonary space.  In 
this case, the examiner found that X-rays indicated that the 
pleural thickening and granuloma were small.  While it seems 
that the Veteran's breathing difficulties are to a large 
extent a result of his nonservice-connected emphysema and 
COPD, the Board has nevertheless attributed the results of 
the Veteran's pulmonary function tests exclusively to his 
service-connected granulomatous disease with mild pleural 
thickening.  See id. 

The record contains no evidence demonstrating entitlement to 
a rating in excess of 10 percent at any point between June 
21, 2002 and August 14, 2005, inclusive, or in excess of 60 
percent at any point since August 15, 2005.  Therefore, no 
further staging is appropriate.  See Fenderson, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that referral for extraschedular 
consideration is not warranted.  His reported symptoms are 
those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his service-connected 
respiratory disorder has presented "such an exceptional or 
unusual disability picture . . . as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  That the Veteran's disability might limit his 
ability to work in certain capacities is contemplated by the 
rating criteria, which is designed to compensate for the 
average impairment of earning capacity due to a particular 
disability.  See VAOPGCPREC 6-96.  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound 
in that veteran's case does not ordinarily provide a basis 
for extraschedular consideration.  Id.  Rather, the 
impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  In short, the 
evidence does not show marked interference with employment as 
defined for the purpose of extraschedular consideration, and 
does not show frequent periods of hospitalization or other 
unusual circumstances sufficient to warrant extraschedular 
consideration.  Consequently, the Board finds that the 
available schedular evaluations are adequate to rate this 
disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a disability rating for antecedent granulomatous disease with 
mild pleural thickening in the right hemithorax in excess of 
10 percent prior to August 15, 2005, and in excess of 60 
percent as of that date must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

 
ORDER

Entitlement to a disability rating for antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax in excess of 10 percent prior to August 15, 
2005, and in excess of 60 as of that date must be denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


